DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 04/05/2022, and 
Authorization for the below examiner’s claim amendments was given by Phone and email by Mr. John Whetzel (Reg. No. 73, 133) on 05/03/2022.

The amendments filed on 0904/05/2022 have been entered.
The claims amendments overcome the double patenting rejection previously set forth in the Office Action mailed on 01/27/2022.
The claims amendments overcome the USC 112(b) and USC 103 rejections previously set forth in the Office Action mailed on 01/27/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims

1. (Currently Amended) A computer-implemented method for offloading a cryptography and/or compression operation to a hardware accelerator, comprising: 
obtaining and dividing the data file into a plurality of data segments for deduplicated storage, 
wherein the plurality of data segments are grouped into buckets for [[a]] the cryptography and/or compression operation prior to being deduplicatively stored based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which the cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and [[a]] the hardware , 
wherein the status information relating to the CPU and the hardware  hardware 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware , 
wherein the data segment size threshold is one of a plurality of data segment size thresholds that are respectively mapped to one or more of the utilization ratios of the CPU and the hardware 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: 
forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; 
Appl. No.: 16/509,307-2-Atty. Docket No.: 6368P335US (P335)in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 
forwarding the data segment to the hardware 
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, 
wherein a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, 
wherein new copies of the second portion of the plurality of data segments are discarded without any new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored,
wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level, wherein the data segment size threshold is set to a maximum value when the utilization ratio of the hardware accelerator exceeds a second alarm level, and wherein when the utilization ratio of the CPU does not exceed the first alarm level and the utilization ratio of the hardware accelerator does not exceed the second alarm level, a lookup operation in a CPU utilization to data segment size threshold mapping table is performed, and a data segment size threshold is set.  
  
2. (Currently Amended) The method of claim 1, wherein determining whether the cryptography and/or compression operation on a data segment is to be executed on the CPU or on the hardware 
determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware 
determining a size of the data segment; 
when the size of the data segment is below the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU; and 
when the size of the data segment is above the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 

3. (Currently Amended) The method of claim 2, wherein determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware the CPU utilization to data segment size threshold mapping table, and wherein the data segment size threshold increases as the utilization ratio of the CPU decreases, and vice versa.  

4. (Cancelled).

5. (Currently Amended) The method of claim [[4]]1, wherein the CPU utilization to data segment size threshold mapping table, the first alarm level, and the second alarm level are user-defined and configured via user configuration interfaces.  

6. (Currently Amended) The method of claim 1, wherein the hardware 

7. (Currently Amended) The method of claim 1, wherein the second portion of the plurality of data segments is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware 

8. (Currently Amended) A non-transitory machine-readable medium for offloading a cryptography and/or compression operation to a hardware accelerator having instructions stored therein, which when executed by a processor, cause the processor to perform data processing operations, the operations comprising: 
obtaining and dividing the data file into a plurality of data segments for deduplicated storage, wherein the plurality of data segments are grouped into buckets for [[a]] the cryptography and/or compression operation prior to being deduplicatively stored based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which the cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and [[a]] the hardware 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 
deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion of the plurality of data segments are discarded without any new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored,
wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level, 
wherein the data segment size threshold is set to a maximum value when the utilization ratio of the hardware accelerator exceeds a second alarm level, and wherein when the utilization ratio of the CPU does not exceed the first alarm level and the utilization ratio of the hardware accelerator does not exceed the second alarm level, a lookup operation in a CPU utilization to data segment size threshold mapping table is performed, and a data segment size threshold is set.  

9. (Currently Amended) The non-transitory machine-readable medium of claim 8, wherein determining whether the cryptography and/or compression operation on a data segment is to be executed on the CPU or on the hardware 
determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware 
determining a size of the data segment; 
when the size of the data segment is below the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU; and 
when the size of the data segment is above the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 

10. (Currently Amended) The non-transitory machine-readable medium of claim 9, wherein determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware the CPU utilization to data segment size threshold mapping table, and wherein the data segment size threshold increases as the utilization ratio of the CPU decreases, and vice versa.  

11. (Cancelled). 

12. (Currently Amended) The non-transitory machine-readable medium of claim [[11]] 8, wherein the CPU utilization to data segment size threshold mapping table, the first alarm level, and the second alarm level are user-defined and configured via user configuration interfaces.  

13. (Currently Amended) The non-transitory machine-readable medium of claim 8 wherein the hardware 

14. (Currently Amended) The non-transitory machine-readable medium of claim 8, wherein the second portion of the plurality of data segments is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware 

15. (Currently Amended) A data processing system for offloading a cryptography and/or compression operation to a hardware accelerator, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data processing operations, the operations including: 
Appl. No.: 16/509,307-7-Atty. Docket No.: 6368P335US (P335)obtaining and dividing the data file into a plurality of data segments for deduplicated storage, wherein the plurality of data segments are grouped into buckets for [[a]] the cryptography and/or compression operation prior to being deduplicatively stored based on a size of each of the plurality of data segments, the plurality of data segments of a similar size being grouped into a same bucket; 
obtaining a data segment of the plurality of data segments and on which the cryptography and/or compression operation is to be executed to deduplicatively store the plurality of data segments against other data segments deduplicatively stored; 
determining status information relating to a central processing unit (CPU) and [[a]] the hardware 
determining whether the cryptography and/or compression operation on the data segment is to be executed on the CPU or on the hardware  accelerator; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU: forwarding the data segment to the CPU for execution of the cryptography and/or compression operation to obtain a processing result; 
in response to determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 
Appl. No.: 16/509,307-8-Atty. Docket No.: 6368P335US (P335)deduplicatively storing the data file in one or more deduplicated storage units of a storage system using the processing result, wherein a first portion of the plurality of data segments are stored in the storage system and copies of a second portion of the plurality of data segments were previously stored in the storage system, wherein new copies of the second portion of the plurality of data segments are discarded without any new copies of the second portion being stored in the storage system to deduplicatively store the data file when it is determined that the copies of the second portion have been previously stored,
wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level, wherein the data segment size threshold is set to a maximum value when the utilization ratio of the hardware accelerator exceeds a second alarm level, and wherein when the utilization ratio of the CPU does not exceed the first alarm level and the utilization ratio of the hardware accelerator does not exceed the second alarm level, a lookup operation in a CPU utilization to data segment size threshold mapping table is performed, and a data segment size threshold is set.  

16. (Currently Amended) The data processing system of claim 15, wherein determining whether the cryptography and/or compression operation on a data segment is to be executed on the CPU or on the hardware 
determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware 
determining a size of the data segment; 
when the size of the data segment is below the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the CPU; and 
when the size of the data segment is above the data segment size threshold, determining that the cryptography and/or compression operation on the data segment is to be executed on the hardware 

17. (Currently Amended) The data processing system of claim 16, wherein determining the data segment size threshold based at least in part on the utilization ratios of the CPU and hardware the CPU utilization to data segment size threshold mapping table, and wherein the data segment size threshold increases as the utilization ratio of the CPU decreases, and vice versa.  

18. (Cancelled). 

19. (Currently Amended) The data processing system of claim [[18]] 15, wherein the CPU utilization to data segment size threshold mapping table, the first alarm level, and the second alarm level are user-defined defined and configured via user configuration interfaces.  

20. (Currently Amended) The data processing system of claim 15, wherein the second portion of the plurality of data segments is obtained by generating a fingerprint for each data segment of the second portion of the plurality of data segments using the hardware 

21. (Original) The data processing system of claim 15, wherein the cryptography and/or compression operation on the data segment comprises one of: a symmetric cryptography function applied to the data segment, an asymmetric cryptography function applied to the data segment, a compression function applied to the data segment, or a decompression function applied to the data segment.

Allowable Subject Matter
Above Claims 1-3, 5-10, 12-17 and 19-21 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Chauhan (US 20180103018 A1),
Danilov et. al. (US 20180173453 A1),
Kumar et. al. (US 20190079799 A1),
Shalev et. al. (US 9569357 B1),
Gasser (US 10719366 B1),
Nicholson (US 20170277551 A1), and
Cardona (US 20070025395 A1)
Chauhan discloses communications of messages between clients and servers, where cryptographic functions to be performed, where messages are different in size, where a packet engine may determine the subset of cryptographic operations to be performed on the one or more cryptographic processing hardware based on a size of data from the message undergoing the subset of cryptographic operations, where an accelerator or a CPU may be determined to optimally perform the cryptographic operation based on factors including data size. Danilov discloses segmenting the data file into multiple segments, where a storage engine may choose not to store a segment in a storage unit if the segment has been previously stored in the storage unit, where segments of data files are stored in a deduplicated manner. Kumar discloses selecting a hardware codec for data compression and determining that an alternate codec is to be selected to meet compression performance goal. Shalev discloses separate areas of physical storage may be used for storing different sizes of data blocks to prevent the storage space from being fragmented with variable blocking. Gasser discloses keeping track of calls that have been dispatched to an accelerator and/or kept on the CPU, where a size of the operation may be increased (e.g., doubled) until a threshold size is determined, beyond which it is deemed more efficient to send workloads to the hardware accelerator. Nicholson discloses a selection module may select between functions for the CPU, the GPU and the accelerator to select a function and associated processor that is most appropriate for meeting certain execution goals, where the processor energy consumption characteristics are expressed graphically, a curve representing the processor energy consumption characteristics may include an initial offset followed by a curve that increases based on function size, where a comparison module uses data to compare the energy consumption characteristics and the selection module may then select a processor with a processor with a lowest energy consumption characteristic. Cardona discloses a determination is made as to whether a processor utilization value is greater than a threshold. If the processor utilization value is above the threshold, segments are offloaded to a network interface card, wherein segments are sent to the network interface card.

While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all the limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses the performing operations on the data segments, as recited, for deduplicative storage, where the utilization ratios of a processor and an accelerator are mapped to segment size, wherein the data segment size threshold is set to 0 when the utilization ratio of the CPU exceeds a first alarm level, wherein the data segment size threshold is set to a maximum value when the utilization ratio of the hardware accelerator exceeds a second alarm level, and wherein when the utilization ratio of the CPU does not exceed the first alarm level and the utilization ratio of the hardware accelerator does not exceed the second alarm level, a lookup operation in a CPU utilization to data segment size threshold mapping table is performed, and a data segment size threshold is set. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497